Citation Nr: 0417958	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  95-41 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for sinus bradycardia 
with right bundle block and left anterior hemiblock.

2.  Entitlement to service connection for chronic rhinitis 
and sinusitis.

3.  Entitlement to service connection for infectious 
mononucleosis with elevation of Epstein-Barr test.

4.  Entitlement to service connection for degenerative 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


REMAND

The veteran had verified active duty service in the Army from 
January 1953 to December 1954, and later he had National 
Guard and Reserve service.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 1995 RO decision which denied claims of 
service connection for sinus bradycardia with right bundle 
branch block and left anterior hemiblock, chronic rhinitis 
and sinusitis, infectious mononucleosis with elevation of 
Epstein-Barr virus test, and degenerative arthritis.  In May 
1999, the Board remanded the claims to the RO for additional 
evidentiary development.

Upon consideration of the record, the Board finds that there 
is a further VA duty to assist the veteran in developing 
evidence pertinent to his claims for service connection.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The veteran had verified active duty service in the Army from 
January 1953 to December 1954.  He also had later National 
Guard and Reserve service from 1954 to 1987.  From the 
documents he has submitted it appears the National Guard and 
Reserve service included Army Reserve service from December 
1954 to April 1955; Air National Guard service from April 
1955 to November 1957; and Air Force Reserve service from 
November 1957 to April 1987 (first as an enlisted man, and 
then as an officer beginning in March 1959).  He has 
submitted a "Statement of Service" which lists various brief 
periods of "active duty" in the National Guard/Reserve, 
although it appears that most if not all of the periods were 
"active duty for training" for VA purposes.  See 38 U.S.C.A. 
§ 101(21) and (22).  He asserts that at least one of the 
longer periods (September 24 to December 24, 1979) was active 
duty.

In its May 1999 remand, the Board requested that the RO 
attempt to verify the nature and dates of the veteran's 
National Guard and Reserve service, and also attempt to 
obtain service personnel records from his periods of service 
with the Army Reserve and Air National Guard.  It does not 
appear the RO attempted to obtain such records and verify the 
nature of such service, and thus another remand is required 
to make such an attempt.  Stegall v. West, 11 Vet.App. 268 
(1998).  In written argument submitted to the Board, the 
veteran's representative has also asserted that such 
information needs to be obtained prior to an adjudication on 
the merits of the veteran's claims, and the Board agrees with 
this assertion in light of the veteran's claims that some of 
his disabilities were incurred in or aggravated during either 
"active duty" or "active duty for training" while in the 
National Guard or Reserve.  See 38 U.S.C.A. § 101(24), 1110, 
1131.

Accordingly, the case is remanded for the following action:

1.  The RO should verify (through the 
NPRC or any other indicated service 
department office) the nature and dates 
of all of the veteran's National Guard 
and Reserve service (i.e., active duty, 
active duty for training, and inactive 
duty training as defined in 38 U.S.C.A. § 
101(21), (22), (23)).  The RO should also 
obtain all of the veteran's service 
personnel records from his periods of 
service with the Army Reserve and Air 
National Guard. 

2.  After the foregoing, the RO should 
review the veteran's claims for service 
connection for sinus bradycardia with 
right bundle branch block and left 
anterior hemiblock, chronic rhinitis and 
sinusitis, infectious mononucleosis with 
elevation of Epstein-Barr virus test, and 
degenerative arthritis.  Consideration 
should be given to whether the conditions 
were incurred in or aggravated by 
verified periods of "active duty" or 
"active duty for training."  If the 
claims are denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




